UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1645


BRENDA COLEMAN GILLIS,

                   Plaintiff - Appellant,

             v.

WELLS FARGO HOME MORTGAGE, d/b/a America’s Servicing Company, a
division of Wells Fargo Bank, NA; DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for First Franklin Mortgage Loan Trust 2006-FF11
Mortgage Pass Through Certificate-Series 2006, FFII; DEUTSCHE BANK
NATIONAL TRUST COMPANY; PROFESSIONAL FORECLOSURE
CORPORATION OF VIRGINIA; THE LAW OFFICE OF SAMUEL I. WHITE PC;
THE LAW OFFICES OF SHAPIRO & BROWN, LLP; SPECIALIZED LOAN
SERVICING, LLC; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS
MERS, INC.,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:19-cv-00875-MHL)


Submitted: October 22, 2020                               Decided: October 26, 2020


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Brenda Coleman Gillis, Appellant Pro Se. Jeffrey L. Tarkenton, WOMBLE BOND
DICKINSON (US) LLP, Washington, D.C.; Ronald James Guillot, Jr., SAMUEL I.
WHITE, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brenda Coleman Gillis appeals the district court’s order denying her postjudgment

motions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Gillis v. Wells Fargo Home Mortg., No.

3:19-cv-00875-MHL (E.D. Va. May 4, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3